Citation Nr: 1800890	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-40 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for a skin disability to include cysts, including as secondary to herbicide exposure.

3.  Entitlement to service connection for right upper extremity (RUE) neuropathy, including as secondary to herbicide exposure.

4.  Entitlement to service connection for left upper extremity (LUE) neuropathy, including as secondary to herbicide exposure.

5.  Entitlement to service connection for right lower extremity (RLE) neuropathy, including as secondary to herbicide exposure.

6.  Entitlement to service connection for left lower extremity (LLE) neuropathy, including as secondary to herbicide exposure.

7.  Entitlement to service connection for heart disability, including as secondary to herbicide exposure.  

8.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to March 1970, to include service in the Republic of Korea from August 1969 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.
These matters were previously before the Board in February 2013 at which time they were remanded for further development.  All necessary development having been accomplished, these issues are now properly before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for RUE, LUE, RLE, and LLE neuropathy, including as secondary to herbicide exposure, entitlement to service connection for a heart disability, and entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that the Veteran served in the Republic of Korea (Korea) from August 1969 to March 1970, and has provided competent and credible testimony as to his proximity to the Korean Demilitarized Zone (DMZ) in the course of his duties.

2.  The evidence is in relative equipoise as to whether the Veteran was exposed to certain herbicide agents, including Agent Orange; therefore the benefit of the doubt is granted to him on this factual matter.

3.  There is a presumption of service connection for diabetes mellitus, type II, from which the Veteran currently suffers and for which he currently receives treatment. 

4.  The Veteran's medical records do not indicate a diagnosis of chloracne or other acne form disease consistent with chloracne, and no evidence of symptoms, treatment, or diagnosis of such disabilities occurred within one year of the completion of service.  

5.  The Veteran's skin disability including cysts was first manifested many years after his service and has not been medically related to his service. 
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for diabetes mellitus, type II have been met.  38 U.S.C. §§ 1101, 1110, 1116, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(6)(iv), 3.309(e) (2017).

2.  The criteria for entitlement to service connection for a skin disability to include cysts have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(6)(iv), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 3.307(a)(6) are met.  38 C.F.R. § 3.309.  Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  See 76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

Diabetes mellitus, type II, and certain skin disorders, to include chloracne, are among the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309(e).

In addition to the law and regulations set out above, and although not binding on the Board, VA has issued manuals for use by its adjudicators.  This includes VA Adjudication Procedures Manual, M21-1MR.  A section of this manual addresses herbicide exposure in Korea during the Vietnam Era.  See M21-1.IV.ii.1.H.4.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

To do so, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

I.  Herbicide Agent Exposure

The Veteran testified before the undersigned that he arrived in Korea early in August 1969.  He was assigned to the 7th Infantry Division, 4th and 76th Artillery, and served as a battalion ammunitions sergeant.  He was sent by his commanding officer along with 13 other soldiers to perform temporary guard duty to Camp Casey at the DMZ for a 14-day tour because 28 men there had come down with the flu.  He served as a sentry directly along the DMZ fence and recalls touching the fence.  He arrived at the camp and immediately met a longtime friend from home, J. S.  The Veteran asserts that they had to dig bunkers in the dirt and sleep in an area that was obviously recently defoliated because the vegetation had been shriveled up and brown and there was only dirt and gravel.  

Service personnel records reflect that the Veteran served with the Army in Korea from August 4, 1969, to March 4, 1970.  He was a cannoneer and gunner with Battery C, 4th Battalion, 76th Artillery, 7th Infantry Division.

Pursuant to the February 2013 remand, requests were sent to the National Personnel Records Center (NPRC) requesting the Veteran's personnel file and the morning reports for his division during their Korean service.  A request was also sent to the Joint Service Records Research Center (JSRRC) requesting verification of the Veteran's alleged exposure to herbicide agents.  

The Veteran's personnel file was added to the record and in October 2013, the JSRRC issued a formal finding stating:

"We reviewed the 1969 unit history submitted by the 4th Battalion, 76th Artillery (4th Bn, 76th Arty) and coordinated our research with the US Army Center for Military History.  The 4th Bn, 76th Arty was stationed at Camp Sil, Lester Barracks, Kumkok-Ri, South Korea, located approximately six-miles from the Demilitarized Zone (DMZ).  However, the history does not mention or document that members of the unit were sent to perform temporary guard duty at Camp Casey, which was located approximately thirteen-miles from the DMZ, or as sentry along the DMZ.  Also, the unit history does not document the use, storage, spraying, or transporting of herbicides.  In addition, the history does not mention or document any specific duties performed by the unit members along the DMZ."

VA issued a formal finding in February 2014 of a lack of information required to corroborate the allegation of exposure to herbicides.  

Also of record is a November 2010 statement from J.S., a friend and fellow service-member of the Veteran.  J.S. verified that he was stationed at Camp Casey in 1969 when the Veteran contends he was near the DMZ.  The statement supports the Veteran's contention that he was north of the Freedom Bridge and in the DMZ.  

While the Veteran's service in Korea falls within the time period stated under 38 C.F.R. § 3.307(a)(6)(iv), the Veteran's unit is not listed in the M21-1MR as one of "the units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period."  The Board acknowledges that according to the M21-1MR and available records from the JSRRC and NPRC, there is no confirmation of the Veteran's exposure to herbicide agents.  However, in Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), it is noted that the VA Secretary's procedures acknowledge that a Veteran could have been exposed to herbicide agents in units other than those entitled to a presumption of exposure.

While the Veteran's service personnel records also do not contain confirmation of the temporary guard duty, the Veteran has consistently provided information regarding the nature of the temporary duty and detailed descriptions of the areas visited by himself and his 13 fellow service-members.  Although the unit history recovered by the JSRRC could not corroborate the Veteran's testimony, morning reports from the time in question were not available.  Despite the lack of documentation, the Veteran has supplied competent testimony of having served near the DMZ.  The Veteran is considered competent to supply facts of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

The Board notes that there is no basis in the record to question the Veteran's credibility regarding his statements as to his circumstances of service.  The Veteran's lay statements have remained consistent throughout the appeal period, are facially plausible, given the ad-hoc, temporary nature of the guard duty, have included a sufficient amount of detail after an extensive period of time has passed, and have been supported by other lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (when determining whether lay evidence is satisfactory, the Board may properly consider, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the client).  Thus, the Board finds the Veteran's accounts of his service in Korea both competent and credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

Though the lack of information regarding his unit's proximity to the DMZ in JSRRC and NPRC records is probative, the temporary nature of the Veteran's work, his service-member's corroboration, and his credible testimony weigh in favor of the Veteran's account.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in relative equipoise that the Veteran served in an area where herbicide agents were employed; therefore, the Board finds that he was exposed to said herbicide agents.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.  

II.  Service Connection

A.  Diabetes Mellitus, Type II

The Veteran's service treatment records contain no diagnosis or treatment for diabetes mellitus.  As evident throughout the Veteran's post-service VA treatment records, clinicians have diagnosed him with diabetes mellitus, type II, as early as 1994.  The most recent medical information in the record denotes continued metabolic testing and pharmaceutical and prophylactic treatment for diabetes mellitus. 

The Board finds that the Veteran has a current diagnosis of diabetes mellitus, type II.  He has consistently been treated by VA clinicians for this condition.  Thus, the threshold element of service connection is met.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As the Veteran is found to have been exposed to herbicide agents, there is a presumption of service connection for diabetes mellitus.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, service connection for diabetes mellitus is warranted.  Because the Board is granting service connection on a presumptive basis, all other theories of entitlement to service connection need not be discussed.

B.  Skin, Cyst Disability

The Veteran's service treatment records contain no diagnosis or treatment for a skin disorder.  There are several references in the Veteran's post-service VA treatment records to abscesses or cysts in his groin.  In August 1996, a sebaceous cyst of the right groin was treated with incision and drainage.  A left groin abscess was treated in March 1999 and recurred in July 1999.  The medical records are silent for any other diagnosis or treatment of a skin or cyst disorder.

The diseases listed in 38 C.F.R. § 3.309(e) which may be presumptively service-connected due to exposure to herbicide agents include chloracne or other acneform disease consistent with chloracne.  However, such conditions must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Here, there is no evidence that the Veteran has received a diagnosis of chloracne or an associated acneform disease.  Even if the cysts and abscesses that were treated in the 1990s may be a related condition, they were diagnosed long after the Veteran's last potential exposure to an herbicide agent.  As such, a skin/cyst disability may not be presumptively service-connected due to exposure to an herbicide agent.  

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  Here, there is no indication that the Veteran suffered from a skin or cyst disorder in service, to include from the Veteran himself.  However, as exposure to herbicides has been found on the record, this may serve as an in-service event.  The question then becomes whether there is a nexus between the Veteran's skin disability and his exposure.  In this case, apart from the Veteran's lay statements, there is no evidence of record that tends to associate the skin disability with such exposure.  Furthermore, while the Veteran is competent to provide statements regarding what he has experienced, he is not competent to relate his current skin disability to exposure to herbicides, as that is an inherently medical question, involving the interaction of complex body systems with complex chemicals.  Especially given the length of time between the exposure (March 1970) and the first occurrence of the cysts (in the 1990s), the Board finds that a correlation is beyond the competence of any lay person.  Therefore, the Veteran's opinion as to a nexus is afforded no probative value.  Without competent evidence of a nexus, direct service connection for the cysts/abscesses must be denied.  

The Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for a skin disability, to include cysts, is denied.


REMAND

I.  Bilateral Upper and Lower Extremity Neuropathy

The Veteran has contended that he suffers from RUE, LUE, RLE, and LLE neuropathy.  His medical treatment records indicate he has had numbness and tingling in his bilateral legs and feet and in his left hand and wrist.  A VA treatment record from August 2010 contains a diagnosis of left carpal tunnel syndrome with associated polyneuropathy.  The clinician suspected an entrapment neuropathy of the median nerve.  Nonetheless, she did indicate an intrinsic neuropathy could be present.  During several diabetic extremity examinations, the Veteran reported numbness and tingling.  However, there are no clear diagnoses of diabetic neuropathy in the records.  

Per this decision, service connection is established for diabetes mellitus, type II.  Because diabetes is a known cause of neuropathy, and because the Veteran has raised the issue of a possible connection, service connection on a secondary basis must be considered.  

Therefore, a VA peripheral nerves examination must be provided to determine whether the Veteran has diagnoses of RUE, LUE, RLE, and/or LLE peripheral neuropathy, and to determine the nature and etiology of any condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  

II. Heart Disability

The Veteran has also contended that he suffers from a cardiac disability.  Under 38 C.F.R. § 3.309(e), a Veteran may be presumptively service connected for ischemic heart disease due to herbicide agent exposure.  

It is unclear from the Veteran's medical records whether or not he has been diagnosed with any heart disability, including ischemic heart disease.  He underwent a cardiac consultation as a prerequisite to elective surgery in November 2007 after angina was suspected.  The Veteran was referred for a myocardial perfusion scan performed in December 2007.  Interpretation of the scan was complicated by his body habitus and prominent adjacent sub-diaphragmatic radiotracer uptake.  The interpreting physician felt that there appeared to be ischemia involving the inferior wall.  A VA cardiologist reviewed the scan and felt that the defect was likely due to his body habitus and attenuation artifact.  However, he felt that if ischemia did indeed exist, it represented a relatively small area of myocardium at risk.

In a July 2008 VA treatment record, the cardiologist noted that the Veteran had no history of coronary artery disease, but had several risk factors including hypertension, diabetes mellitus, and hyperlipidemia.

In March 2012, the Veteran experienced recent sudden dyspnea with cardiomegaly and multiple cardiac risk factors.  A difficult echocardiogram was performed which indicated that the left ventricular size and wall thickness could not be accurately measured.  Left ventricular systolic function was also difficult to assess but appeared grossly normal in apical views.  Parasternal images and atrial measurements could not be obtained accurately, however atrial size appeared grossly normal.  There was no evidence of appreciable stenosis or significant regurgitation.  The aortic valve, mitral valve, tricuspid valve, and pulmonary valve were not well-visualized.  However, the aortic valve and mitral valve appeared to open well.  Tricuspid regurgitation could not be assessed.  The clinician noted that the Veteran had a prominent heart size but no evidence of acute cardiopulmonary disease.

The most recent VA records list ischemic heart disease among the Veteran's historical disorders.  However, no additional diagnoses of a heart condition are present.  Clarity is needed to determine if the Veteran suffers from a heart disability.  Therefore, a VA cardiac examination must be provided to determine whether the Veteran has a diagnosis of a heart disability.  McLendon v. Nicholson, 20 Vet. App. at 79; 38 C.F.R. § 3.159 (c)(4)(i).  

III.  Erectile Dysfunction

The Veteran has contended that he has erectile dysfunction, secondary to his diabetes mellitus disability.  His medical records indicate that he has a diagnosis of hypogonadism, and that he has undergone testosterone injections and pharmaceutical treatment for the condition.  

As included above, the Veteran has diabetes mellitus, type II.  The Board notes it is not permitted to make any medical finding with regard to the likelihood of the Veteran's hypogonadism resulting from the Veteran's diabetes mellitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, a VA examination must be provided to determine whether the Veteran's hypogonadism or any other genitourinary disorder is proximately caused or aggravated by his diabetes mellitus.  38 C.F.R. §§ 3.159 (c)(4)(i), 3.310.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to his peripheral neuropathies, heart disability, and hypogonadism, specifically to include any outstanding private treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2.  Attempt to obtain outstanding VA treatment records, to include records from June 2017 to the present.

3. After the above development is completed, schedule a VA peripheral nerves examination with an appropriate medical professional to determine the nature, extent, onset, and etiology of any disorder.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place.  

The examiner is asked to opine on the following:  

a.  Regarding the Veteran's RUE, LUE, RLE, and LLE neuropathy or any other diagnosed sensory disability, whether  it is at least as likely as not (probability of 50 percent or better) that such disability is etiologically related to service; and 

b.  Whether it is at least as likely as not (probability of 50 percent or better) that any peripheral neuropathy was caused by the service-connected diabetes mellitus; and

c.  Whether it is at least as likely as not (probability of 50 percent or better) that any peripheral neuropathy was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus.

d.  If aggravation is found, the examiner should address the baseline manifestations of the disorder found prior to aggravation.  The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.

e.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA cardiac examination with an appropriate medical professional to clarify what, if any, heart disabilities are present.  

a.  Although review of the entire claims folder is required, attention is invited to the December 2007 myocardial perfusion scan and the March 2012 echocardiogram.  Any further necessary testing should be performed.  

b.  Identify whether the Veteran has a diagnosis of ischemic heart disease, including but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease/coronary spasm, and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 

c.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature, extent, onset, and etiology of any erectile dysfunction, hypogonadism, or any other genitourinary disorder found to be present.  After a review of the examination findings and the entire evidence of record, the examiner is asked to render an opinion on the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus (or treatment thereof, including medication) (i) caused or (ii) aggravated his erectile dysfunction?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus (or treatment thereof, including medication) (i) caused or (ii) aggravated his hypogonadism or any other genitourinary disorder identified?  

c. Aggravation means that it was permanently worsened beyond the natural progression by the Veteran's service-connected disability.  If aggravation is found, the examiner should address the baseline manifestations of the disorder found prior to aggravation.  The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.

d.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 
 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


